DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 21-29 are pending in this application.  Claims 1-8 and 14-20 have been cancelled.  Claims 21-29 have been added.  Claims 9-13 and 21-29 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  9-13 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over van Lier et al (US 4687599), van Lier et al (Progress in Essential Oil Research: Proceedings of the International Symposium on Essential Oils), and Bedoukian et al (US 2016/0052855) in view of West et al (EP 2090181), Sievert (WO 2016/020362), Walton et al (US 2015/0320101), and Levenson et al (US 2007/0178123).       
van Lier et al (US 4687599) teach cis,cis-4,7-decadienal (see entire document, especially Example 1, claim 1).
van Lier et al (Progress in Essential Oil Research: Proceedings of the International Symposium on Essential Oils) teach (Z,Z)-4,7-decadienal (see entire document, especially page 216, Table 1 and page 221, Table 2).

The claims differ as to the use of specific isomers and additional components.
West et al (EP 2 090 181) lists a number of aldehydes which fall within the scope of present Formula (I) and are said to impart an undesired flavor to the natural sweetener claimed (see entire document, especially claim 21).
Sievert (WO 2016/020362) discloses various aldehydes falling within the scope of present Formula (I) listed as flavor ingredients for sweetener compositions (see entire document, especially page 6, line 31 -page 7, line 9)
Walton et al (US 2015/0320101) disclose various aldehydes falling within the scope of present Formula (I) listed as flavor ingredients for beverages comprising stevia extract including rebaudioside A, D and/or M (see entire document, especially page 8, paragraph [0069] and claims 1,14 and 23).
Levenson et al (US 2007/0178123) disclose various aldehydes falling within the scope of present Formula (I) listed as flavor ingredients for a flavor-enhancing composition for a comestible product (see entire document, especially page 6, paragraph [0052] and claim 1).
It is observed that the general Formula I, as defined in the specification, covers a great number of aldehydes which are said to be suitable for modulating the flavor or taste of consumer products.
It would have been obvious to a person of ordinary skill in the art, to use the compounds as taught by van Lier et al (US 4687599), van Lier et al (Progress in Essential Oil Research: Proceedings of the International Symposium on Essential Oils), and Bedoukian et al (US 2016/0052855) in combination with other components as taught by Boskou et al  (European Journal of Lipid Science and Technology), West et al (EP 2090181), Sievert (WO 2016/020362), Walton et al (US 2015/0320101), and Levenson et al (US 2007/0178123) because the claimed aldehyde compounds are conventionally used/known in 
Applicant’s claims are directed to isomers. Applicant is directed to MPEP 2144.09, wherein isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  It is further noted that in the absence of evidence to the contrary, it would be reasonable and obvious to infer that structurally similar isomers would share similar properties.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the combination of (4Z,7Z)-decadienal, a high intensity sweetener, and a consumer product base or the method.
As set forth above, van Lier et al (US 4687599) teach cis,cis-4,7-decadienal.  van Lier et al (Progress in Essential Oil Research: Proceedings of the International Symposium on Essential Oils) teach (Z,Z)-4,7-decadienal.  Bedoukian et al (US 2016/0052855) teach Z,Z-4,7-decadienal; use of various aldehydes of Formula (I) in a flavor composition.  West et al (EP 2 090 181) lists a number of aldehydes which fall within the scope of present Formula (I) and are said to impart an undesired flavor to the natural sweetener claimed .  Sievert (WO 2016/020362) discloses various aldehydes falling within the scope of present Formula (I) listed as flavor ingredients for sweetener compositions.  Walton et al (US 2015/0320101) disclose various aldehydes falling within the scope of present Formula (I) listed as flavor ingredients for beverages comprising stevia extract including rebaudioside A, D and/or M.  Levenson et 
It is observed that the general Formula I, as defined in the specification, covers a great number of aldehydes which are said to be suitable for modulating the flavor or taste of consumer products.
The application relates to flavor modulating aldehydes, to a flavor composition comprising them, to a consumer product such as a high intensity sweetener (HIS) comprising the composition, and to a method for modulating the taste properties or undesirable taste characteristics of a consumer product.
Since it is the very purpose of a flavoring agent to provide a more desirable taste of flavor profile to a product, any document disclosing the claimed aldehydes for use as a flavoring agent is considered to meet the current claims.
The claimed aldehyde compounds are conventionally used/known in combination with other components such as sweeteners.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
April 14, 2021